NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 18 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

HUMBERTO RAMIREZ-MARTINEZ,                      No.    16-73716
AKA Luis Ramirez-Martinez,
                                                Agency No. A201-240-432
                Petitioner,

 v.                                             MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 12, 2018**

Before:      RAWLINSON, CLIFTON, and NGUYEN, Circuit Judges.

      Humberto Ramirez-Martinez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying cancellation of removal. We have

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
agency’s factual findings, and review de novo questions of law. Mohammed v.

Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on inconsistencies in Ramirez-Martinez’s testimony. See Shrestha v. Holder,

590 F.3d 1034, 1048 (9th Cir. 2010) (adverse credibility determination supported

under the totality of circumstances).

      We reject Ramirez-Martinez’s contention that the agency erred in not

considering his wife’s pregnancy and the subsequent birth of his fourth child in its

hardship determination, where he failed to sufficiently raise those issues before the

agency. See Segura v. Holder, 605 F.3d 1063, 1066 (9th Cir. 2010) (broad

statements in the notice of appeal and brief were insufficient to put the BIA on

notice of petitioner’s claim).

      We also reject Ramirez-Martinez’s contention that the BIA was required to

address the issue of continuous physical presence, where the agency’s hardship

determination was independently dispositive. See Camacho-Cruz v. Holder, 621
F.3d 941, 942 (9th Cir. 2010) (failure to satisfy any one of the statutory

requirements is fatal to a cancellation application). For the same reason, we need

not reach his contentions regarding evidence of physical presence.

      PETITION FOR REVIEW DENIED.




                                          2                                   16-73716